Name: Council Decision (EU) 2017/1790 of 25 September 2017 on the position to be taken, on behalf of the European Union, within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, with regard to the adoption of the EU-Armenia Partnership Priorities
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe
 Date Published: 2017-10-04

 4.10.2017 EN Official Journal of the European Union L 256/9 COUNCIL DECISION (EU) 2017/1790 of 25 September 2017 on the position to be taken, on behalf of the European Union, within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, with regard to the adoption of the EU-Armenia Partnership Priorities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part (1) (the Agreement), was signed on 22 April 1996 and entered into force on 1 July 1999. (2) In accordance with Article 78 of the Agreement, the Cooperation Council established by the Agreement may make appropriate recommendations to attain the objectives of the Agreement. (3) The Parties have agreed to establish Partnership Priorities with a view to providing guidance and focus for their joint work on a sector-by-sector basis. (4) The Partnership Priorities will be adopted by the Cooperation Council. (5) The position of the Union within the Cooperation Council with regard to the adoption of the EU-Armenia Partnership Priorities is to be adopted by the Council, HAS ADOPTED THIS DECISION: Article 1 The position to be taken, on behalf of the Union, within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, with regard to the adoption of the EU-Armenia Partnership Priorities, shall be based on the draft Recommendation of the Cooperation Council, as attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 September 2017. For the Council The President M. MAASIKAS (1) OJ L 239, 9.9.1999, p. 3. DRAFT RECOMMENDATION No ¦/2017 OF THE EU-ARMENIA COOPERATION COUNCIL of ¦ on the EU-Armenia Partnership Priorities THE EU-ARMENIA COOPERATION COUNCIL, Having regard to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part, and in particular Article 78 thereof, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Armenia, of the other part (1) (the Agreement), was signed on 22 April 1996 and entered into force on 1 July 1999. (2) In accordance with Article 78 of the Agreement, the Cooperation Council may make appropriate recommendations to attain the objectives of the Agreement. (3) Pursuant to Article 95(1) of the Agreement, the Parties are to take any general or specific measures required to fulfil their obligations under the Agreement and are to see to it that the objectives set out in the Agreement are attained. (4) The review of the European Neighbourhood Policy proposed a new phase of engagement with partners, allowing a greater sense of ownership by both sides. (5) The Union and Armenia have agreed to consolidate their partnership by agreeing on a set of priorities for the period 2017-2020 with the aim of supporting and strengthening the resilience and stability of Armenia. (6) The Parties to the Agreement have therefore agreed on the text of the EU-Armenia Partnership Priorities, which will support the implementation of the Agreement, focusing cooperation on commonly identified shared interests, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Article 1 The Cooperation Council recommends that the Parties implement the EU-Armenia Partnership Priorities, as set out in the Annex. Article 2 This Recommendation shall take effect on the date of its adoption. Done at Brussels, ¦. For the Cooperation Council The Chair (1) OJ EU L 239, 9.9.1999, p. 3.